ACCEPTED
                                                                                                      03-14-00713-CV
                                                                                                              7307558
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                10/9/2015 11:19:42 AM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
                              MARTENS, TODD, LEONARD, TAYLOR & AHLRICH
                                          A GENERAL PARTNERSHIP
                                       ───────────────────────────────
JAMES F. MARTENS*                      301 CONGRESS AVENUE, SUITE 1950           AMANDA
                                                                                FILED   ING. TAYLOR
KELLI H. TODD
                                             AUSTIN, TEXAS 78701         3rd COURT   OFV.
                                                                                DANIELLE  APPEALS
                                                                                            AHLRICH
LACY L. LEONARD
─────────────────                               (512) 542-9898                AUSTIN,   TEXAS
                                                                                   ALLEGRA   D. HILL
                                                                                    ─────────────────
Attorneys at Law                              FAX (512) 542-9899         10/9/2015 11:19:42
                                                                                    Attorneys atAM
                                                                                                 Law
─────────────────                                                                   ─────────────────
*Board Certified in Tax Law                 www.textaxlaw.com                JEFFREY D. KYLE
Texas Board of Legal                                                              Clerk
Specialization


                                           October 9, 2015

Via E-Filing
Court of Appeals
Third District of Texas
Attn: The Honorable Jeffrey Kyle, Clerk
Price Daniel Sr. Building
209 West 14th Street, Room 101
Austin, Texas 78701

          Re:       Court of Appeals Number: 03-14-00713-CV
                    Trial Court Number: D-1-GN-12-001316

                    Glenn Hegar, et al. v. CGG Veritas Services (U.S.), Inc.

Dear Mr. Kyle:

      In accordance with the Clerk’s request, please accept this letter as notification
that Amanda G. Taylor of Martens, Todd, Leonard, Taylor & Ahlrich intends to
present oral argument on behalf of Appellee, CGG Veritas Services (U.S.), Inc., on
November 18, 2015 at 9:00 am.

                                         Sincerely,

                                         MARTENS, TODD, LEONARD, TAYLOR & AHLRICH

                                         By: /s/ Amanda Taylor
                                             Amanda Garrett Taylor
                                             ataylor@textaxlaw.com
                                             Texas Bar No. 24045921
cc:   Via E-service to:

      Joseph D. Hughes, jody.hughes@texasattorneygeneral.gov
      Charles Eldred, charles.eldred@texasattorneygeneral.gov